Citation Nr: 0004755	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for mechanical low back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 through 
October 1987.  Thereafter, the veteran had service with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.  By decision dated August 1999, the Board REMANDED 
the case for additional development, and the case has been 
returned to the Board for appellate review

FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current back disorder and service, including any incident 
that occurred therein.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
mechanical low back pain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for mechanical low back pain, which resulted from 
an injury sustained during his period of active service.  
Specifically, the veteran relates that he sustained a back 
injury as a result of a parachute jump in April 1984.  The VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  Pursuant 
to 38 U.S.C.A. § 101(24) (West 1991), active military service 
"includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  

The threshold question that must be answered in the instant 
case, however, is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Service medical records show that at the time of his entrance 
examination in May 1983, the veteran gave no history or 
complaint of experiencing back pain.  In March 1984 the 
veteran was treated for back pain and he gave a history of 
experiencing back pain for seven years.  The veteran had 
normal range of motion and no spasms were noted.  He was 
referred to physical therapy for strengthening exercises.  A 
May 1984 treatment record shows that the veteran was 
diagnosed with chronic paravertebral muscle pain.  In April 
1986, the veteran was diagnosed with mechanical low back 
pain.  No notations were made at either of these times 
regarding the etiology of the veteran's back pain.  A 
September 1987 treatment record shows that the veteran 
complained of a painful nodule in the right lower back, 
however, a discharge examination dated September 1987 does 
not reveal that the veteran reported that he was experiencing 
any back pain.  

Post-service medical records show that the veteran sought 
treatment for back pain from Chiropractic Doctors, Inc. in 
Tulsa, Oklahoma from March 1988 through June 1992.  The 
veteran reported neck, middle and lower back pain and 
numbness in his left hand, fingers and arm.  No notations 
were made regarding the etiology of the veteran's back pain. 

An October 1989 Army National Guard enlistment examination 
shows that the veteran reported that he had recurrent back 
pain.  He also reported a prior injury sustained during a 
parachute jump with symptoms resolving within one month.  A 
periodic examination performed in September 1993 reflects 
that the veteran's back was normal and in the Report of 
Medical History, the veteran indicated that he did not have 
recurrent back pain.   

Treatment records from Medical Care Associates in Tulsa, 
Oklahoma dated October 1992 to October 1995 show that the 
veteran presented with complaints of chest and back pain.  He 
also reported occasional numbness and tingling in his left 
hand.  The veteran indicated that his symptomatology was 
caused by an injury that he sustained during his period of 
active service.  Specifically, he stated that during French 
Commando Training, he was crossing a wire and slipped 
injuring his sternum.  He indicated that he first became 
aware of his back pain in approximately October 1991.  The 
records do not include a medical opinion regarding the 
etiology of the veteran's back pain.  

A VA examination performed in August 1998 reflects that the 
veteran gave a history of injuring his back during a 
parachute jump in 1984 while in the Army.  The veteran 
reported that he had moderate, constant back pain.  He also 
indicated that bending, extreme twisting, lifting or other 
forms of overexertion aggravated his back pain.  The veteran 
stated that he was seeking treatment from a chiropractor to 
get some relief.  The VA examiner diagnosed the veteran with 
chronic thoracic spine strain and chronic lumbosacral spine 
strain.  Again, no medical opinion was given regarding the 
etiology of the veteran's back pain.  

By letter dated August 1999 and pursuant to the Board's 
REMAND of August 1999, the RO requested the veteran to 
provide authorizations in order for the RO to obtain 
treatment records from the chiropractor mentioned by the 
veteran during the August 1998 VA examination.  The veteran 
was also to provide information regarding any other health 
care provider from whom he had received treatment for his 
back since his separation from service.  The veteran was 
advised that he should provide the aforementioned information 
to the RO within 60 days.  An October 1999 deferred rating 
decision indicates that the veteran and his representative 
failed to respond to the RO's request for information 
regarding the veteran's medical treatment.  As such, this 
matter was returned to the Board for further appellate 
review.

Initially, the Board notes that the veteran and his 
representative argue that the Board should remand this matter 
to the RO, for the issuance of a Supplemental Statement of 
the Case (SSOC), as the RO did not issue an SSOC after the 
veteran and his representative failed to respond to the 
August 1999 request for information.  However, 38 C.F.R. § 
19.31 (1999) provides that an SSOC should be furnished when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) has been issued; when a material defect in 
the SOC or prior SSOC is discovered; when an SOC or prior 
SSOC is deemed inadequate, or where the RO has completed 
additional development pursuant to a Board remand.  Because 
the RO did not obtain any new or additional evidence on 
remand, the Board finds that it was not necessary for the RO 
to issue an SSOC in this matter and a remand is therefore not 
required.  

A review of the evidence of record shows that the veteran has 
established that he has a current back disability, but he has 
failed to submit competent medical evidence which provides a 
nexus, or link between his current back disability and any 
period of active service.  Even though the record shows that 
the veteran experienced back pain in service and that he 
currently has back pain, there is no opinion of record 
linking the veteran's current back pain to the back pain that 
he experienced during service.  While the veteran clearly 
believes that his back disorder is related to service, as a 
lay person, he is not competent to offer an opinion that 
requires medical expertise, such as the cause or etiology of 
his back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of medical evidence of a 
nexus or relationship between the current disability and 
service, the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied on this 
basis. 

Because the veteran failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to this claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well-ground his claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 
5103(a)(1998);  McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for mechanical low back pain is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

